CALCULATION OF REGISTRATION FEE Title of Each Class of Maximum Aggregate Amount of Securities Offered Offering Price Registration Fee 1.550% PowerNotes® Due September 15, 2016 2.750% PowerNotes® Due September 15, 2021 TOTAL Excludes accrued interest, if any. Calculated in accordance with Rule 457(r) under the Securities Act of 1933. Caterpillar Financial Services Corporation PowerNotes® , with Maturities of 9 Months or More from Date of Issue Filed under Rule 424(b)(3), Registration Statement(s) No. 333-173364 Pricing Supplement No. 3 - Dated Monday, September 19, 2011 (to Prospectus dated April 7, 2011 and Prospectus Supplement dated April 7, 2011) Investors should read this pricing supplement in conjunction with the Prospectus and Prospectus Supplement CUSIP Aggregate Selling Gross Net Coupon Coupon Coupon Maturity 1st Coupon 1st Survivor's Product Yield(5) Number Principal Price Concession Proceeds Type Rate(4) Frequency Date Date Coupon Option Ranking Amount Amount 14912HPM6 100% 1.250% Fixed 1.550% Semi- 09/15/2016 03/15/2012 Yes Senior 1.550% Annual Unsecured Notes Redemption Information: Non-Callable Joint Lead Managers and Lead Agents: Incapital LLC, BofA Merrill Lynch Agents: Citi, Edward D. Jones & Co., L.P., Fidelity Capital Markets, a division of National Financial Services, Morgan Stanley, UBS Investment Bank, Wells Fargo Securities CUSIP Aggregate Selling Gross Net Coupon Coupon Coupon Maturity 1st Coupon 1st Survivor's Product Yield(5) Number Principal Price Concession Proceeds Type Rate(4) Frequency Date Date Coupon Option Ranking Amount Amount 14912HPN4 100% 1.800% Fixed 2.750% Semi- 09/15/2021 03/15/2012 Yes Senior 2.750% Annual Unsecured Notes Redemption Information: Non-Callable Joint Lead Managers and Lead Agents: Incapital LLC, BofA Merrill Lynch Agents: Citi, Edward D. Jones & Co., L.P., Fidelity Capital Markets, a division of National Financial Services, Morgan Stanley, UBS Investment Bank, Wells Fargo Securities [Missing Graphic Reference] Offering Dates: Offering Dates: September 12, 2011 through September 19, 2011 Trade Date: Monday, September 19, 2011 @ 12:00 PM ET Caterpillar Financial Services Settlement Date: Thursday, September 22, 2011 Corporation Minimum Denomination/Increments: $1,000.00/$1,000.00 Initial trades settle flat and clear SDFS: DTC Book Entry only DTC number: 0235 via RBC Dain Rauscher Inc. (3)The interest rates on the PowerNotes® may be changed by Caterpillar Financial Services Corporation from time to time, but any such changes will not affect the interest rate on any PowerNotes® offered prior to the effective date of the change. (4)Expressed as a percentage of aggregate principal amount. Actual Price to Public may be less, and will be determined by prevailing market prices at the time of purchase as set forth in the confirmation sheet. Yields are quoted on a semi-annual bond equivalent yield basis.
